DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/22/2022 has been entered.
The claim Objections (of claims 1 and 13) and 35 USC 112(a) Rejections (of claims 1, 7, 10, and 12-19) have been overcome by the amendment and are now withdrawn.

Claim Rejections - 35 USC § 103
Claims 1, 7, 10, 12-13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki et al. (US 2015/0188143 A1, as cited in the IDS dated 07/25/2019 and in previous Office actions – referred to as “Shiozaki ‘143” below) in view of Harashina et al. (EP 1452567 A1, as cited in previous Office actions), Shiozaki et al. (US 2015/0093638 A1, as cited in the previous Office action – referred to as “Shiozaki ‘638” below), and Ogawa et al. (US 2008/0241660 A1).
Regarding claim 1 and claim 13, Shiozaki ‘143 teaches a battery (battery is in instant claim 1, not 13) (non-aqueous electrolyte secondary battery, Shiozaki ‘143 [0008]) comprising 
a positive electrode (positive electrode and features contained therein are in instant claims 1 and 13) (10 in Shiozaki ‘143 Fig. 1; [0008, 0015]), a negative electrode (Shiozaki ‘143 [0008, 0032]), and an electrolyte (Shiozaki ‘143 [0008, 0037]), 
the positive electrode containing a melamine-based compound (melamine-acid salt 30 in Shiozaki ‘143 Fig. 1; [0007, 0016, 0021]), 
wherein the melamine-based compound is a melamine compound salt (melamine-acid salt 30 in Shiozaki ‘143 Fig. 1; [0021]),
wherein the positive electrode contains positive electrode active material particles (24 in Fig. 1, Shiozaki ‘143 [0016-0017]), and 
the melamine-based compound covers at least part of surfaces of the positive electrode active material particles (melamine compound salt 30 shown on surfaces of positive active particles 24 in Shiozaki ‘143 Fig. 1; scattered within active material layer, Shiozaki ‘143 [0026, 0030]).

Shiozaki ‘143 fails to teach the melamine compound salt contains an inorganic acid salt of an inorganic acid, melamine, melem, and melam. Shiozaki ‘143 also fails to specifically reach that a ratio of a mass of the melamine compound salt to a total mass of the positive electrode active layer is 0.2% or less by mass. Lastly, Shiozaki ‘143 fails to teach a potential (vs Li/Li+) of the positive electrode in full charge of the battery is 4.30 V or more.

Harashina, which is analogous in the use of melamine derivatives as flame retardants in polymeric binder/resin mixtures (see Shiozaki ‘143 [0020-0021] and Harashina [0010]) and is pertinent to solving the same problem of retarding flames by use of additives within polymer mixtures (see MPEP 2141.01(a), teaches in [0040] that nitrogen-containing cyclic compound “B3” is an additive that achieves high flame retardancy without deteriorating the resin base material. Harashina teaches that “B3” is preferably a triazine with melamine, melam, and melem (Harashina [0063, 0066]). Furthermore, Harashina teaches in [0076] the use of a polyphosphate such as melamine-melam-melem double salt of a polyphosphoric acid or a melamine-melam-melem double salt of metaphosphoric acid within a flame retardant. Per [0212], Harashina uses melamine-melam-melem double salt of polyphosphoric acid (i.e., melamine melem melam polyphosphate) as exemplary flame retardant “B3-1”, which can be seen in Tables 1-3 to give examples with high flame retardancy (V-0 is a good result by UL94 standard, Harashina [0208]), no dripping, and no bleeding out (“A” grade for blooming properties is ideal per Harashina [0209]).
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the melamine-acid salt within the positive electrode of Shiozaki ‘143 (the positive electrode also containing a polymeric binder per Shiozaki ‘143 [0016, 0020]) to be melamine-melam-melem double salt of polyphosphoric acid (i.e., melamine melem melam polyphosphate) as taught by Harashina with the motivation of achieving high flame retardancy without deteriorating the surrounding polymeric binder. Additionally, the simple substitution of one known element for another (i.e., melamine-melam-melem double salt of polyphosphoric acid for melamine-acid salt) when predictable results are achieved (i.e., flame retardancy). See MPEP 2143 B.

Shiozaki ‘143 does teach in [0031] that the amount of melamine-acid salt added as a flame retardant is less than amounts needed of conventionally-known flame-retardant additives and that such proportion of the melamine-acid salt within the positive electrode active material layer a result-effective variable that should be optimized based on calculations of volumetric energy density desired for the resultant battery electrode. 
Therefore, a person having ordinary skill in the art would have found it obvious to use routine experimentation to arrive at an optimal amount, within the instantly claimed range, of melamine melem melam polyphosphate within the positive electrode modified Shiozaki ‘143 to still achieve flame retardation while also achieving their desired energy density from the positive electrode. 

Additionally, Shiozaki ‘638, which is analogous in the art of flame-retardant material on the surface of active material particles within a positive electrode (Shiozaki ‘638 Fig. 1 and 8 and [0006, 0025]), teaches the amount of flame retarded within the positive electrode active can be as low as 0.1% by mass and still achieve the effect preventing fire when the flame-retardant material used has a low solubility in electrolyte (Shiozaki ‘638 [0038-0039, 0103]). Such is the case in Shiozaki ‘143 as well in that melamine-acid salt is taught to have low solubility in electrolyte (Shiozaki ‘143 [0029]). 
Therefore, since Shiozaki ‘638 teaches an amount of flame-retardant with low electrolyte solubility at a mass percent of 0.1% within the positive active layer – within the claimed range of 0.2 mass% or less -- a person having ordinary skill in the art would have found it obvious to use a similar amount of flame-retardant with low electrolyte solubility within the positive active layer of Shiozaki ‘143, rendering obvious the instantly claimed range. See MPEP 2144.05 I.

Ogawa, which is analogous in the art of lithium secondary batteries with flame retardant properties (Ogawa abstract and [0028, 0044, 0055, 0079]), teaches a cathode active material made of a lithium metal oxide compound (Ogawa [0032-0038]) similar to that taught in Shiozaki ‘143 [0017-0018]. Ogawa further teaches that the battery can exhibit charging preferably in the range of 4.35-4.55 Volts in order to achieve greater cathode efficiency and high energy density due to ability of the cathode active material to de-dope lithium (Ogawa [0013, 0044, 0078-0080]). 
Ogawa teaches in [0004-0009] drawbacks of charging capability only up to 4.2 V such as low energy density, which would be the case of Shiozaki ‘143 [0064]. Therefore, a skilled artisan would have been motivated to modify the cathode active material of Shiozaki ‘143 to be that of Ogawa in order to achieve higher efficiency and energy density (see also Ogawa [0003-0004, 0044, 0048]) with the ability to charge within the preferable range of 4.35-4.55V (thus falling within the claimed range of “a potential (vs Li/Li+) of the positive electrode in full charge of the battery is 4.30 V or more”). Additionally, the skilled artisan would expect such a higher voltage cathode to be useable in the modified Shiozaki ‘143 battery since both modified Shiozaki ‘143 and Ogawa batteries are inclusive of flame-retardant material to mitigate burning and maintain safety at higher voltages (see also Ogawa [0020, 0102]). 

Therefore, all limitations of claim 1 and claim 13 are rendered obvious over modified Shiozaki ‘143.

Regarding claim 7, modified Shiozaki ‘143 teaches the limitations of claim 1 above and teaches the inorganic acid salt is at least one of a double salt including melamine melem melam pyrophosphate, melamine melem melam phosphate, melamine melem melam metaphosphate (melamine-melam-melem double salt of metaphosphoric acid, Harashina [0076]), or melamine melem melam polyphosphate (melamine melem melam polyphosphate, Harashina [0212] and B3-1 in Tables 1-3).
Regarding claim 19, modified Shiozaki ‘143 teaches the limitations of claim 7 above and teaches the double salt includes melamine, melem, melam polyphosphate (melamine-melam-melem double salt of polyphosphoric acid – i.e. melamine melem melam polyphosphate, Harashina [0076, 0212] and B3-1 in Tables 1-3).

Regarding claim 10, modified Shiozaki ‘143 teaches the limitations of claim 1 above and teaches the melamine-based compound has a pyrolysis starting temperature of 250°C or higher (exothermic behavior above 250°C in Shiozaki ‘143 Fig. 2 and “heat generation starting temperature” above 250°C in Shiozaki ‘143 Fig. 3 for all examples).
Regarding claim 12, modified Shiozaki ‘143 teaches the limitations of claim 1 above and teaches the melamine-based compound is present in the positive electrode active material layer (see Shiozaki ‘143 Fig. 1 wherein particles of melamine compound salt 30 are dispersed throughout layer 24 and remain in layer 24 per Shiozaki ‘143 [0026]).


Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki ‘143, Harashina, Shiozaki ‘638, and Ogawa as applied to claim 1 above, and further in view of Kagami et al. (US 2015/0179998 A1, as cited in the IDS dated 07/25/2019 and in previous Office actions).
Regarding claims 14-18, modified Shiozaki ‘143 teaches the battery according to claim 1 above but fails to teach:
(Claim 14) A battery pack comprising the battery and a control unit that controls the battery,
(Claim 15) An electronic device comprising the battery receiving supply of electric power from the battery,
(Claim 16) An electric vehicle comprising: the battery; a conversion device that receives supply of electric power from the battery and converts the electric power into driving force for the electric vehicle; and a control device that performs information processing related to control of the electric vehicle, based on information on the battery,
(Claim 17) An electric storage device comprising the battery and supplying electric power to an electronic device connected to the battery,
(Claim 18) An electric power system comprising the battery and receiving supply of electric power from the battery.

Examiner notes that each of the above underlined and italicized clauses above are intended use clauses which do not impart additional structure to each of the preceding structural limitations which they modify. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114). That being said:
Kagami, which is analogous in the art of including a melamine derivative (melamine salt) with the active layer of the cathode of a secondary battery to achieve good battery characteristics and safety (see Kagami Abstract and [0010-0011, 0013]), teaches the use of such a secondary battery in:
A battery pack with a control section (Kagami [0017]),
An electronic apparatus with the secondary battery as an electric power supply source (Kagami [0025]),
An electric vehicle with the battery, a control device, and a conversion device (Kagami [0313-0317]),
An electric storage device with the battery (Kagami [0021]),
An electric power system with the battery (Kagami [0319]).

Using the battery taught by modified Shiozaki ‘143 within each of the structures taught by Kagami is within the ambit of a person having ordinary skill in the art, in each case achieving a predictably functional invention comprising said battery. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see MPEP 2143(B)). Additionally, the combination of familiar elements (i.e., each invention taught by Kagami in which secondary batteries can be used) is likely to be obvious when it does no more than yield predictable results (see MPEP 2143(A)). 
Therefore, all limitations of claims 14-18 are rendered obvious in view of Kagami.


Response to Arguments
Applicant’s arguments, see Remarks page 6, filed 08/22/2022, with respect to the rejection(s) of claim(s) 1, 13, and their dependent claims under 35 USC 103 over Shiozaki '143, Harashina, and Shiozaki '638 have been fully considered and are persuasive.  Therefore, the rejection of record over only the abovementioned references has been withdrawn.  However, upon further consideration, a new ground(s) of rejection, over Shiozaki '143, Harashina, Shiozaki '638, and further in view of the newly cited Ogawa reference, is made in view of the amended limitations to claims 1 and 13 as filed 08/22/2022. The limitation regarding voltage above 4.3V is a newly added limitation and is addressed within the 35 USC 103 rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728           

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728